DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first
inventor to file provisions of the AIA .

Status of the Claims
	Claims 3 and 7 have been cancelled.
	Claims 1, 4, and 5 have been amended.
	Claims 1- 2, 4- 6, and 8- 12 are pending.
	Claims 1- 2, 4- 6, and 8- 10 are currently under consideration.

Status of Rejections
Rejection (B) under 35 USC §112(b) is withdrawn; all other rejections ((A) under 35 USC 112(b), 35 USC §102, and double patenting) are maintained; two new grounds of rejection have been established (one under 35 USC §103, and one under double patenting).  

Claim Rejections - 35 USC§ 112 (Maintained)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1- 2,4- 6, and 8- 10 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claims 1 is rejected under 35 U.S.C. 112(b) because the boundaries imposed by the functional language are insufficiently defined.
A patent must be precise enough to afford clear notice of what is claimed, thereby “‘appris[ing] the public of what is still open to them.’” Markman v. Westview Instruments, Inc., 517 U.S. 370, 373 (quoting McClain v. Ortmayer, 141 U.S. 419, 424 (1891)). Otherwise there would be “[a] zone of uncertainty which enterprise and experimentation may enter only at the risk of infringement claims.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). A claim fails to satisfy this statutory requirement and is thus invalid for indefiniteness if its language, when read in light of the specification and the prosecution history, "fail[s] to inform, with reasonable certainty, those skilled in the art about the scope of the invention." Nautilus, Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120, 2124 (2014). The vice of a functional claim exists not only when a claim is “wholly” functional, but also when the claim recites what has already been seen, and then uses functional language at the exact point of novelty. See General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)).
The examiner has considered the following factors to determine whether the language is ambiguous: (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim. The primary inquiry is whether the language leaves room for ambiguity or whether the boundaries are clear and precise. 
Claim language that merely states a result to be obtained without providing clear boundaries on the claim scope (e.g., by not specifying a well-defined way to achieve those results) is unclear. Specifically, claim 1 fails to clearly define the structure that achieves the functional limitation claimed. Although it is known in the art that there are multiple ways to provide the claimed functional result/limitation, it is unclear which of those ways are encompassed. The claim merely states a functional characteristic without providing sufficient indication of how the function is achieved.  
That is, the claim recites a generic peptide structure (e.g. “at least one active pharmaceutical ingredient” from 2 general formulae comprising at least 288 peptide sequences, their derivatives, analogs, or co-crystals and their derivatives or analogs) in combination with an undefined pharmaceutical carrier; leaving it to others to explore the unknown contours of the claimed genus. See also MPEP § 2173.05(g). 	This rejection is in accordance with guidance provided by the USPTO (Functional language training 2016) as well as case law. See, e.g., Nautilus, Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120, 2124 (2014), Teva Pharm. USA, Inc. v. Sandoz, Inc., 789 F.3d 1335 (Fed. Cir. 2015), The Dow Chem. Co. v. NOVA Chems. Corp., 803 F.3d 620 (Fed. Cir. 2015), Akzo Nobel Coatings Inc. v. Dow Chem. Co., 811 F.3d 1334 (Fed. Cir. 2016).
In this case, it is not clear what structure is required to meet the functional limitations. The language of the claim is directed to a result that can be obtained, but does not set forth well-defined boundaries, and there is no evidence that the skilled artisan would know what structure or steps are necessarily encompassed by the claims. Without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim. Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc).  
The specification does not resolve the ambiguity because there is no description of specific structural features required to achieve 80% potency of active pharmaceutical composition after storage at room temperature for at least 4 months OR the total amount of related substances in the composition does not increase more than 15% by weight to the active pharmaceutical ingredient after steam sterilization.
Consequently, the claim language creates "[a] zone of uncertainty which enterprise and experimentation may enter only at the risk of infringement claims." United Carbon Co., 317 U.S. at 236 (1942).
Applicant may resolve the ambiguities of the functional limitation by demonstrating that the specification provides examples of formulations that meet the claim limitations and examples that do not; showing that the skilled artisan would know from the specification what formulations are still open to the public (see Oakley, Inc. v. Sunglass Hut Int’l, 316 F.3d 1331, 1341 (Fed. Cir. 2003)), or Applicant could amend the claims to recite the particular structure that accomplishes the function. 
The Federal Circuit has noted that "the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation." Halliburton Energy Servs., 514 F.3d at 1255 (Fed. Cir. 2008). 
All subsequent claims ultimately depend on claim 1 and are thus indefinite as well.

Response to Arguments
Regarding the previous 112(b) rejection (A) of claims 1-2, 4- 6, and 8- 10. Applicant's amendments/ arguments filed Apr. 20, 2022 have been fully considered in light of the specification, but they are not persuasive. The amendment to claim 1, which now refers to an increase in “related substances” still does not address the indefiniteness issue because the previous “wherein” clause has simply been replaced with a different “wherein” clause, but neither the prior claim nor the amended claim addresses the structural feature(s) necessary to achieve either of the functional limitations recited (previously or currently).  
	To be clear, the indefiniteness rejection is based on the fact that the claim fails to provide any indication of how the functional results are achieved.  Notably, applicants reference par. [0038] of the published application, stating that steam sterilization achieves the functional features recited in the claim.  However, the claim does not require steam sterilization. Thus, as drafted, it merely recites a property of the peptide composition. Therefore, the rejection is maintained. Claims 2, 4- 6, and 8- 10 depend from claim 1. The rejections of claims 1-2, 4- 6, and 8- 10 are maintained also.

Regarding the previous 112(b) rejection (B) of claim 4, applicants’ amendment/ argument has been fully considered. The previous indefiniteness rejection of claim 4 is withdrawn.  
	

Claim Rejections - 35 USC§ 102 (Maintained)
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1- 2, 4, and 8- 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by VLASOV (US-2015/0073123-A1, Pub. March. 12, 2015).
	Vlasov discloses peptides of general formula 1 and general formula 2 ([0015]- [0031]); instant SEQ ID NOs: 1-288 (Table 1, pgs 2-6); CT16-21 variants ([0012], {Leu-His-Lys-Leu-Gln-Thr}) and pharmaceutical compositions comprising these compounds.  The peptides of Vlasov’s formulae 1 and 2 are the active pharmaceutical ingredients of the present claims.  
	Vlasov exemplifies these peptides in saline solution and citrate phosphate buffer([0041]; [0065]; Table 7) in concentrations ranging between 1 and 1000 μg/mL (Tables 2, and 6-8) for both intranasal and suboccipital injection; and methyl ether/ hydrazide modified CT16-21 variants in normal saline injected suboccipitally in concentrations ranging between 1 and 1000 μg/mL, said peptides reducing pain response following administration to a subject (p.8, [0061]; p.9 Table 6; [0037]-[0045]; [0062]-[0069], pgs. 9 and 10, Table 7; p.10, Table 8).
Regarding claims 1-2, 4, and 8- 10, Vlasov discloses the peptides of general formula 1 and general formula 2 as anesthetic preparations having demonstrated analgesic effectiveness in animal studies ([0015]- [0034]).  
	All variants of SEQ ID NO: 1 (corresponding to instant SEQ ID NOs: 1-144) and SEQ ID NO: 2 (corresponding to instant SEQ ID NOs: 145-288) are disclosed as having analgesic activity (pgs. 2-6, Table 1; [0035]).  
	Specifically, Tyr-16-21OMe was administered in normal saline solution to a subject and the results demonstrating effectiveness are noted in Table 8 (p.10, [0069]).  
	Regarding the functional limitations of stability/potency recited in the instant claims, use of a solvent (e.g., water) as a carrier is sufficient to achieve this function according to pars. [0014], [0020], [0030], [0031], [0108], and [0109] of the instant specification, either alone or in combination with an “isotonicity agent”, which may be sodium chloride (see pars. [0032], [0110]; [0113] of the instant specification).  Thus, the same peptides in saline solution as disclosed by Vlasov are considered to meet the functional limitations of the claims (composition does not increase more than 15% by weight to the active pharmaceutical ingredient after steam sterilization), absent evidence to the contrary.  
	Regarding claim 4, Vlasov discloses multiple peptide variants and derivatives having at least 50% sequence identity to both general formula 1 and general formula 2 (Tables 1-10) and 50% sequence identity to the derivatives that were tested according Examples 1 and 2 ([0037]- [0044])]. Tables 2-8 contain examples of the administration of both intranasal formulation (citrate phosphate buffer) and injection (sodium chloride in water) compositions and their specific CT16-21 variants. Additionally, Tables 2-8 illustrate the analgesic effects of the disclosed compositions containing the peptides in concentrations ranging between 0.1 and 1000 μg/mL. Specifically, Table 7, Nos: 2-4 clearly anticipate the instant claim limitations 
 Regarding claims 8-10, Vlasov discloses 0.001 – 10 μg of CT16-21 variants that have been modified by methyl ether and hydrazide modification to increase stability (p. 8, [0061]; Table 6), administered to a subject by injection in 10μL of normal saline, in concentrations between 0.1 and 1000μg/mL (P.9, Table6, Nos. 3 and 4); as well as, the demonstrated analgesic effects of the injections (p. 9, Table 6; p.10, Table 8). Both citrate phosphate buffer and normal saline have a pH between 2.0 and 11.0.
Therefore, the teachings of Vlasov still anticipate claims 1- 4, and 7- 10.
	
Response to Arguments
	Regarding the original rejection to claims 1- 10, applicant’s argument that steam sterilization is sufficient to achieve the functional result is not reflected by the present amendment to the wherein clause, which does not require that the composition is actually made by this process.  
	The independent claim; as written, does not require the step of steam sterilization.  Nor does it describe the element(s) of the composition that achieves the functional result. As such, the claim language indicates that any active pharmaceutical ingredient (e.g., the peptides of Vlasov) in any pharmaceutically acceptable carrier provide the properties recited in the amended claim (i.e., the amount of related substances in the composition does not increase more than 15% by weight to the active pharmaceutical ingredient after steam sterilization).  
	Therefore, applicant's amendments/ arguments – filed Apr. 20, 2022 – to the previous 35 U.S.C. §102 rejections have been fully considered in light of the claim amendments, and the rejection of claims 1-2, 4- 6, and 8- 10 is maintained.  

--New grounds of rejection--

Claim Rejections - 35 USC§ 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim interpretation: The term active pharmaceutical compound is being interpreted to include calcitonin. Rejection necessitated by the claim amendments filed Apr. 20, 2022: The following rejection under 25 USC §103 has been necessitated by amended claim 5, requiring compositions that are free of a pH adjusting agent and an isotonicity agent.

Claims 1- 2, 4- 6, and 8- 10 are rejected under 35 U.S.C. 103 as being unpatentable over VLASOV (US-2015/0073123-A1, Pub. March. 12, 2015, in view of GIZURARSON, US 2008/0275030, Pub: Nov. 6, 2008 (‘030).
	Vlasov discloses peptides of general formula 1 and general formula 2 ([0015]- [0031]); instant SEQ ID NOs: 1-288 (Table 1, pgs 2-6); CT16-21 variants ([0012], {Leu-His-Lys-Leu-Gln-Thr}) and pharmaceutical compositions comprising these compounds.  The peptides of Vlasov’s formulae 1 and 2 are the active pharmaceutical ingredients of the present claims. Vlasov exemplifies these peptides in saline solution and citrate phosphate buffer([0041]; [0065]; Table 7) in concentrations ranging between 1 and 1000 μg/mL (Tables 2, and 6-8) for both intranasal and suboccipital injection; and methyl ether/ hydrazide modified CT16-21 variants in normal saline injected suboccipitally in concentrations ranging between 1 and 1000 μg/mL, said peptides reducing pain response following administration to a subject (p.8, [0061]; p.9 Table 6; [0037]-[0045]; [0062]-[0069], pgs. 9 and 10, Table 7; p.10, Table 8).
Regarding claims 1- 2,4- 6, and 8-10, Vlasov discloses the peptides of general formula 1 and general formula 2 as derivatives of a calcitonin peptide and anesthetic preparations having demonstrated analgesic effectiveness in animal studies ([0015]- [0034]). All variants of SEQ ID NO: 1 (corresponding to instant SEQ ID NOs: 1-144) and SEQ ID NO: 2 (corresponding to instant SEQ ID NOs: 145-288) are disclosed as having analgesic activity (pgs. 2-6, Table 1; [0035]). Specifically, Tyr-16-21OMe was administered in normal saline solution to a subject and the results demonstrating effectiveness are noted in Table 8 (p.10, [0069]).  
Regarding claims 8-10, Vlasov discloses 0.001 – 10 μg of CT16-21 variants that have been modified by methyl ether and hydrazide modification to increase stability (p. 8, [0061]; Table 6), administered to a subject by injection in 10μL of normal saline, in concentrations between 0.1 and 1000μg/mL (P.9, Table6, Nos. 3 and 4); as well as, the demonstrated analgesic effects of the injections (p. 9, Table 6; p.10, Table 8). Both citrate phosphate buffer and normal saline have a pH between 2.0 and 11.0.
	Vlasov does not specifically teach sterilization of the peptides or preparations.  
	However, sterilization of the peptides, including by steam sterilization, would have been obvious to anyone of skill in the art for compositions taught for systemic injection such as those of Vlasov ([0032]; Example 2).  
	‘030 discloses peptide formulations comprising peptide drugs (e.g. calcitonin). ([0058]). The compositions formulated for increased sterility and mucosal delivery comprise the active peptide in non-ionic surfactants; including an alkoxy-polyethylene glycol (pH 5- 8). In addition, optional solubilizers (e.g., 99% v/v water) are also taught. ([0060]- [0063]). ‘030 teaches steam sterilizing the compositions (designed for intranasal administration) to at least a sterility assurance level of 103 and maintaining 95% undegraded therapeutic agent for 6 months at 20C ([0064]; [0072]).
	Therefore, it would have been obvious to one having ordinary skill in the art to have sterilized the compositions of Vlasov by any method known in the art, including steam sterilization.  One would be motivated to do so to both test the effects of heat and moisture over time and increase the shelf-life of the peptide composition. In addition, one having ordinary skill would understand that that sterilized products are required for systemic administration. Further, one applying the teachings would have a reasonable expectation that the resulting compounds would maintain anesthetic effectiveness while remaining stable at room temperature for an extended period of time (at least 6 months). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).


--Response to arguments—
	The claim amendments filed Apr. 20, 2022 addressing the previous rejection under 35 USC §102 have been addressed by the new rejections above.  
	Applicant's arguments filed Apr. 20, 2022 have been fully considered but they are not persuasive.  
	Applicant argues that Vlasov does not teach increasing stability outside of the context of peptide modification.  First, the prior art need not recognize a property inherent to the composition. See MPEP § 2112(II).  Second, as indicated in the new references necessitated by the amendments, the art recognizes multiple reasons to use and optimize pharmaceutically acceptable carriers; as well as, application of various sterilization techniques (including steam sterilization) as standard practice in the art.  
	As such, applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited. Further, applicant does not show how the amendments avoid such references. In addition, applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1- 2, 6, and 8- 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US-9,260,482-B2, Pub. 16 February, 2016, on IDS (‘482) in view of VLASOV (US-2015/0073123-A1, Pub. March. 12, 2015) and optionally GIZURARSON, US 2008/0275030, Pub: Nov. 6, 2008 (‘030).  
‘482 claims synthetic peptides of the general formula 1 (instant SEQ ID NOs: 1-144) as anesthetic preparations.
Regarding claims 1-2, 4, and 8- 10, ‘482 claims peptides of instant general formula 1 (instant SEQ ID NOs: 1-144) as anesthetic preparations (Claim 1).
‘482 does not specifically claim instant SEQ ID NOs: 145-288, or the functional limitations requiring 80% potency of active pharmaceutical ingredients or that the total amount related substance does not increase by more than 15% by weight after 4 months at room temperature.
Vlasov discloses peptides of general formula 1 [SEQ ID NO: 1-144] and general formula 2 as anesthetic preparations having demonstrated analgesic effectiveness in animal studies ([0015]- [0034]). All variants of SEQ ID NOs 1 (instant SEQ ID NOs: 1-144) and 2 (instant SEQ ID NOs: 145-288) are disclosed as having analgesic activity (pgs. 2-6, Table 1; [0035]). Specifically, Tyr-16-21OMe was administered in normal saline solution to a subject and the results demonstrating effectiveness are noted in Table 8 (p.10, [0069]).
Regarding the functional limitations of stability of the active pharmaceutical agent recited in the instant claims: use of a solvent (e.g., water) as a carrier is sufficient to achieve this function according to pars. [0014], [0020], [0030], [0031], [0108], and [0109] of the instant specification, either alone or in combination with an “isotonicity agent”, which may be sodium chloride (see pars. [0032], [0110], and [0113] of the instant specification). Thus, the same peptides in saline solution as disclosed by Vlasov are considered to meet the functional (stability/potency) limitations of the claims, absent evidence to the contrary.
Regarding claim 4, Vlasov discloses multiple peptide variants and derivatives having at least 50% sequence identity to both instant general formula 1 and II (Tables 1-10) and 50% sequence identity to the derivatives that were tested in accordance with examples 1 and 2 ([0037]- [0044])]. Tables 2-8 contain examples of the administration of both intranasal formulation (citrate phosphate buffer) and injection (sodium chloride in water) compositions and their specific CT16-21 variants. Additionally, Tables 2-8 illustrate the analgesic effects of the disclosed compositions containing the peptides in concentrations ranging between 0.1 and 1000 μg/mL. Specifically, Table 7, Nos. 2-4 clearly anticipate the claim limitations. Regarding claims 5-6, ‘030 discloses peptide formulations comprising peptide drugs (e.g. calcitonin). ([0058]). The compositions formulated for increased sterility and mucosal delivery comprise the active peptide in non-ionic surfactants; including an alkoxy-polyethylene glycol (pH 5- 8). In addition, optional solubilizers (e.g., 99% v/v water) are also taught. ([0060]- [0063]). ‘030 teaches steam sterilizing the compositions (designed for intranasal administration) to at least a sterility assurance level of 103 and maintaining 95% undegraded therapeutic agent for 6 months at 20C ([0064]; [0072]).
Regarding claims 8-10, Vlasov discloses 0.001 – 10 μg of CT16-21 variants that have been modified by methyl ether and hydrazide modification to increase stability (p. 8, [0061]; Table 6), administered to a subject by injection in 10μL of normal saline, in concentrations between 0.1 and 1000μg/mL (P.9, Table6, Nos. 3 and 4); as well as, the demonstrated analgesic effects of the injections (p. 9, Table 6; p.10, Table 8).  Both citrate phosphate buffer and normal saline have a pH between 2.0 and 11.0.
Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions and the combination would have yielded predictable results (e.g. stable pharmaceutical compositions comprising peptides or derivatives of instant SEQ ID NOs: 1-288 meeting all of the instant claim limitations encompassed in present claims 1-10). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

--Response to arguments—
	Regarding the rejection of claims 1- 4, and 8- 10 over US 9,260,482, applicant’s amendments/ arguments have been considered. Regarding the original rejection to claims 1- 10, applicant’s argument that steam sterilization is not specifically disclosed by US 9,260,482 has been addressed above.  
	Specifically, the amended independent claim does not require the step of steam sterilization or disclose the element(s) of the composition that achieves the functional result. As such, the claim language indicates that any active pharmaceutical ingredient (e.g., the peptides of Vlasov) in any pharmaceutically acceptable carrier provide the properties recited in the amended claim (composition does not increase more than 15% by weight to the active pharmaceutical ingredient after steam sterilization).  	Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited. Further, they do not show how the amendments avoid such references.
Therefore, the rejection of claims 1- 2, 4, and 8- 10 is maintained  
	
	
Claim interpretation: The term active pharmaceutical compound is being interpreted to include calcitonin. Rejection necessitated by the claim amendments filed Apr. 20, 2022: The following rejection under 25 USC §103 has been necessitated by amended claim 5, requiring compositions that are free of a pH adjusting agent and an isotonicity agent.


--New Ground of rejection—
Claims 1-2, 4- 6, and 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US-9,260,482-B2, Pub. 16 February, 2016, on IDS (‘482) in view of VLASOV (US-2015/0073123-A1, Pub. March. 12, 2015), in further view of GIZURARSON, US 2008/0275030, Pub: Nov. 6, 2008 (‘030) or PURI, US 2006/0293243, Pub: Dec. 28, 2006.  
‘482 claims synthetic peptides of the general formula 1 (instant SEQ ID NOs: 1-144) as anesthetic preparations.
	Regarding claims 1- 2, 4- 6, and 8- 10, ‘482 claims peptides of instant general formula 1 (instant SEQ ID NOs: 1-144) as anesthetic preparations (Claim 1).
‘482 does not claim the properties of the preparations’ stability profile (e.g., the total amount of related substance does not increase by more than 15% by weight) following steam sterilization (autoclaving).  
	‘030 discloses peptide formulations comprising peptide drugs (e.g. calcitonin). The compositions formulated for increased sterility and mucosal delivery, which comprise the active peptide and an alkoxy-polyethylene glycol (pH 5- 8). ‘030 teaches steam sterilizing the compositions to at least a sterility assurance level of 103 and maintaining 95% undegraded therapeutic agent for 6 months at 20C.
	Puri discloses peptides – having no more than 16 amino acids – in compositions, wherein the active peptides degrade less than 95% and increase in stability profile (18- 24 months at temperatures between 4- 30C) following steam sterilization of the peptide in solution. (Abstract; [0014]; [0024]- [0025]; [0073]- [0074]).  
	Therefore, it would have been obvious to one having ordinary skill in the art to apply the teachings of ‘030 (e.g., stable peptides in non-ionic non buffered solvents, steam sterilized for intranasal administration) or Puri (e.g., increased shelf-life {6- 24 months around room temperature} and sterility with less than or equal to 5% degradation of therapeutic peptide following steam sterilization), to test the stability profile, potentially increase stability, and sterilize the anesthetic pharmaceuticals of ‘482 in preparation for intranasal administration to patients. Further, one applying the teachings would have a reasonable expectation that the resulting compounds would degrade less than 15% while remaining stable at room temperature (20- 25C) for an extended period of time (at least 6 months). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).  
	Essentially, the claims of the instant application describe obvious variants of the patented anesthetic preparations of claim 1 of ‘482. 

--Response to arguments—
The newly applied references address applicant’s amendments to claims 5 and 6. The remainder of applicant’s arguments have been addressed above and are incorporated herein.

Conclusion

Summary of claims: claims 1-2, 4- 6, and 8-10 are rejected. No claims are allowable.

	Applicant's amendment necessitated the new grounds of rejection presented in this Office
action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the
extension of time policy as set forth in 37 CFR l.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from
the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date
of this final action and the advisory action is not mailed until after the end of the THREE-MONTH
shortened statutory period, then the shortened statutory period will expire on the date the advisory
action is mailed, and any extension fee pursuant to 37 CFR l.136(a) will be calculated from the mailing
date of the advisory action. In no event, however, will the statutory period for reply expire later than
SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to JOHN MICHAEL CRONIN whose telephone number is (571)272-0628. The examiner
can normally be reached M-F 0900-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from
Patent Center. Unpublished application information in Patent Center is available to registered users. To
file and manage patent submissions in Patent Center, visit: https:/ /patentcenter.uspto.gov. Visit
https:/ /www.uspto.gov/patents/apply/patent-center for more information about Patent Center and
https:/ /www.uspto.gov/patents/docx for information about filing in DOCX format. For additional
questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or
571-272-1000.

/JOHN MICHAEL CRONIN/Examiner, Art Unit 1658                                                                                                                                                                                                        


/Kevin S Orwig/Primary Examiner, Art Unit 1658